DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Claims 1–8 are pending.
The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/16/2022.

The rejection of claims 1–4 on the ground of nonstatutory double patenting as being unpatentable over claims 1–8 of U.S. Patent No. 10,297,759 as set forth in the previous Office Action is overcome due to the Terminal Disclaimer of 05/16/2022.
The rejection of claims 1–8 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,297,759 in view of Yoon et al. WO-2010110553-A2 ("Yoon") as set forth in the previous Office Action is overcome due to the Terminal Disclaimer of 05/16/2022.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 07/07/2022.
The application has been amended as follows: 

Please amend claim 2, line 2 of page 6 (numbered page 119), to read as follows:
"R1, R2, Ar1, Ra, Rb, and L are each the same as those defined in claim 1, and"

Claims 1–8, of the claim set dated 01/18/2019 with 11 pages and 8 claims total (please see interview dated 01/18/2022), are allowed.

The following is an examiner’s statement of reasons for allowance:
	The closest prior art, exemplified by Yoon et al. WO-2010110553-A2, teaches a compound in which an arylamine moiety is bonded through a linking group to an end of an indolocarbazole moiety; however, it does not teach a compound represented by Formulae 5, 6, 7, or 9 as claimed, in which an arylamine moiety is bonded directly or through a linking group to an end of a moiety in which an indole-based moiety and an indole-based moiety are fused.  Further, the prior art does not provide a reason to modify the compound in which an arylamine moiety is bonded through a linking group to an end of an indolocarbazole moiety to be a compound represented by Formulae 5, 6, 7, or 9 as claimed, in which an arylamine moiety is bonded directly or through a linking group to an end of a moiety in which an indole-based moiety and an indole-based moiety are fused.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786